DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:  anti-bacterial should be antibacterial.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  S. aureus should be S. aureus.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naier et al. (WO 2017/144180).  Naier et al. (US 10,894,885) used for citation.
Regarding claims 1, 4-5 and 14:  Naier et al. (US ‘885) discloses crosslinkable compositions [abstract], wherein Example 22 [Ex. 22; 25:45-26:20; Table 6] contains 1.5 g octadecylacrylate (324.54 g/mol; 4.62 mmol), 0.5 g butylacrylate (128.17 g/mol; 3.90 mmol), 0.2 g 3-(1H,1H,2H,2H perfluorooctyl)-1-vinyl-1H-imidazoliumchloride (476.03 g/mol), 2 g 3-(1H,1H,2H,2H perfluorooctyl)-2-(1H,1H,2H,2H perfluorooctyl)thio-1-vinyl-1H-imidazoliumchloride (854.82 g/mol), 0.1 g hydroxyethylmethacrylate (130.14 g/mol; 0.77 mmol), 0.11 g N-(isobutoxymethyl)acrylamide (157.21 g/mol; 0.70 mmol), 0.15 g glycidylmethacrylate (142.15 g/mol; 1.06 mmol), 0.1 g genopolX080, 7.25 g diethyleneglycolmonobutylether, 43 g water, 0.2 g dodecanethiol (202.4 g/mol; 0.99 mmol) and 0.2 g 2,2-azobis(2-methylpropionamidine)-dihydrochloride [Ex. 22; 25:45-26:20; Table 6].
Regarding claim 15:  Naier et al. (US ‘885) discloses azo-based initiators such as azobisisobutyronitrile [11:33-39]; i.e. azobisisobutyronitrile exchanged for 2,2-azobis(2-methylpropionamidine)-dihydrochloride as the azo-based initiator in Ex. 22 [see MPEP 2131.02].

Claim(s) 1-2, 4-5, 10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al. (WO 2016/182444).  
Regarding claims 1-2, 4-5 and 15:  Herrmann et al. (WO ‘444) discloses antimicrobial dental composite resins [abstract], wherein Herrmann et al. (WO ‘444) discloses QA_C12 [Ex. 1; pg. 18, ln. 15- pg. 19, ln. 12] and IM_C12 (imidazolium methacrylate; n = 12) [Ex. 1.3; pg. 20, ln. 12- pg. 22, ln. 2] as the PCC monomer.  Herrmann et al. (WO ‘444) discloses Example 6.2 [Ex. 6.2; pg. 29, ln. 26 - pg. 30, ln. 11] which prepares RhB labeled polymers by in situ co-polymerization of HEMA (2-hydroxyethylmethacrylate [§ 1.1]), RhB-MA (rhodamine B 12 (note: IM_C12 exchanged for QA_C12 as the PCC monomer; see MPEP 2131.02]) in the presence of RAFT reagents (CDTA chain transfer agent and AIBN {azobisisobutyronitrile} initiator [Ex. 2; pg. 21, ln. 5 - pg. 22, ln. 4]) [Ex. 6.2; pg. 29, ln. 26 - pg. 30, ln. 11].
Note IM_C12 (imidazolium methacrylate; n = 12):

    PNG
    media_image1.png
    109
    224
    media_image1.png
    Greyscale
[Ex. 1.3; pg. 20, ln. 12- pg. 22, ln. 2].
Regarding claims 10 and 13:  Herrmann et al. (WO ‘444) discloses 1 mol% RhB, [§ 6.3], 6.2 mol HEMA and 7.44 mol IM_C12 [RAFT protocol, Ex. 2] (corresponding to 54 mol% IM_C12).

Claim(s) 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2011/0245127).
Regarding claims 20-22:  Suzuki et al. (US ‘127) discloses Production Example 6 [0096] was prepared as Production Example 3 [0093], wherein acrylamide-2-methylpropanesulfonic acid and acrylic acid were reacted to afford a copolymer, to the resulting copolymer was added 2-methyl-1H-imidazole to afford the 2-methyl-1H-imidazole salt of the acrylamide-2-methylpropanesulfonic acid/ acrylic acid copolymer [Production Ex. 6; 0096].

Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al. (WO 2016/182444).  
Regarding claim 24:  Herrmann et al. (WO ‘444) discloses methods of preparing antimicrobial dental composite resins [abstract], wherein Herrmann et al. (WO ‘444) discloses QA_C12 [Ex. 1; pg. 18, ln. 15- pg. 19, ln. 12] and IM_C12 (imidazolium methacrylate; n = 12) [Ex. 1.3; pg. 20, ln. 12- pg. 22, ln. 2] as the PCC monomer.  Herrmann et al. (WO ‘444) discloses Example 6.2 [Ex. 6.2; pg. 29, ln. 26 - pg. 30, ln. 11] which prepares RhB labeled polymers by in situ co-polymerization of HEMA (2-hydroxyethylmethacrylate [§ 1.1]), RhB-MA (rhodamine B methacrylate [§ 6.1]) and IM_C12 (note: IM_C12 exchanged for QA_C12 as the PCC monomer; see MPEP 2131.02]) in the presence of RAFT reagents (CDTA chain transfer agent and AIBN {azobisisobutyronitrile} initiator [Ex. 2; pg. 21, ln. 5 - pg. 22, ln. 4]) and DMF {solvent}.  After polymerization, the resulting polymer was recovered, dialyzed, freeze dried and tested for RhB leaching [§ 6.2].
While Herrmann et al. (WO ‘444) does not employ a microwave reactor, under the principles of inherency, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device [see MPEP 2112.02].
Note IM_C12 (imidazolium methacrylate; n = 12):

    PNG
    media_image1.png
    109
    224
    media_image1.png
    Greyscale
[Ex. 1.3; pg. 20, ln. 12- pg. 22, ln. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2016/182444) as applied to claim 2 above, and further in view of Jin et al. (US 2017/0280725).  
Regarding claims 3, 8-9 and 18-19:  Herrmann et al. (WO ‘444) discloses the basic claimed method [as set forth above with respect to claim 2]; wherein Herrmann et al. (WO ‘444) discloses 1 mol% RhB, [§ 6.3], 6.2 mol HEMA and 7.44 mol IM_C12 [RAFT protocol, Ex. 2] (corresponding to 54 mol% IM_C12).
Herrmann et al. (WO ‘444) an antibacterial monomer of Formula II.  However, Jin et al. (US ‘725) discloses dental composites [abstract; 0140] containing imidazolium (meth)acrylamide monomers with n and m are 2, R and R’ is H, p is 5 and Y is COO or CONR with R = CH3 [0161-0166; Fig. 4B].  Herrmann et al. (WO ‘444) and Akimoto et al. (US ‘535) are analogous art because they are concerned with a similar technical difficulty, namely the preparation dental composites containing antibacterial monomers.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined imidazolium et al. (US ‘535) in the invention of Herrmann et al. (WO ‘444), and would have been motivated to do so since Akimoto et al. (US ‘535) suggests imidazolium (meth)acrylamide monomers are suitable antibacterial monomers for use in dental composites [0140; 0161-0166; Fig. 4B].
The claimed effects and physical properties, i.e. hydrolytically stable and water soluble, would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Note imidazolium (meth)acrylamides:

    PNG
    media_image2.png
    326
    419
    media_image2.png
    Greyscale
[0161-0166; Fig. 4B].  


s 10-11, 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naier et al. (WO 2017/144180) {Naier et al. (US 10,894,885) as citation} as applied to claim 1 above.
Regarding claims 10-11 and 13:  Naier et al. (US ‘885) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Naier et al. (US ‘885) discloses vinyl and (meth)acrylate groups as the crosslinkable ethylenic functionality on the imidazolium monomer [3:14-39].
If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962) [see MPEP 2131.02] {corresponding to molecular weights of 534.70 g/mol; 0.37 mmol and 912.85 g/mol; 2.19 mmol; 13.61 mmol total monomers; 4.39 mmol total methacrylate = 32.3 mol% methacrylate monomers}.
Naier et al. (US ‘885) does not specifically disclose 50-90 mol% methacrylates.  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 16:  Naier et al. (US ‘885) discloses 4.4 wt% initiator [Ex. 22; 25:45-26:20; Table 6].  Naier et al. (US ‘885) discloses 0-7 wt% initiators [10:38:46].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claim 17:  Naier et al. (US ‘885) discloses 7.3 mol% dodecanethiol [Ex. 22; 25:45-26:20; Table 6].
Differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

s 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2016/182444) as applied to claim 1 above.  
Regarding claims 11-12:  Herrmann et al. (WO ‘444) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Herrmann et al. (WO ‘444) discloses methyl methacrylate and BisGMA (2,2-bis[4-(2-hydroxy-3-methacryloyloxypropoxy)phenyl]propane) as the biocompatible polymerizable acrylic compound [pg. 6, ln. 15 - pg. 7, ln. 20].
Herrmann et al. (WO ‘444) does not specifically disclose Ex. 6.2 containing methyl methacrylate [instant claim 11] or BisGMA [instant claim 12].  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included methyl methacrylate or BisGMA based on the invention of Herrmann et al. (WO ‘444), and would have been motivated to do so since Herrmann et al. (WO ‘444) suggests that the composition can contain methyl methacrylate and/or BisGMA as the biocompatible polymerizable acrylic compound [pg. 6, ln. 15 - pg. 7, ln. 20].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 16-17:  Herrmann et al. (WO ‘444) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Herrmann et al. (WO ‘444) discloses ~ 0.2 wt% AIBN and ~ 1.82 mol% CDTA [RAFT conditions Ex. 2].
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2016/182444) as applied to claim 24 above, and further in view of Akimoto et al. (US 2015/0037535).  
Regarding claims 25-26:  Herrmann et al. (WO ‘444) discloses the basic claimed method [as set forth above with respect to claim 24]; wherein Herrmann et al. (WO ‘444) discloses DMF [RAFT conditions Ex. 2].
Herrmann et al. (WO ‘444) does not disclose methyl ethyl ketone as solvent.  However, Akimoto et al. (US ‘535) discloses composites [abstract] prepared by RAFT protocol [0136, 0143, 0163, 0198, 0200], wherein the solvent is DMF or methyl ethyl ketone [00202-0203].  Herrmann et al. (WO ‘444) and Akimoto et al. (US ‘535) are analogous art because they are concerned with a similar technical difficulty, namely the preparation composites prepared by RAFT protocol.  At the time of invention a person of ordinary skill in the art would have found it et al. (US ‘535) in the invention of Herrmann et al. (WO ‘444), and would have been motivated to do so since Akimoto et al. (US ‘535) suggests DMF and methyl ethyl ketone are equivalent solvents for RAFT polymerization [00202-0203] (see also MPEP 2144.06).

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naier et al. (WO 2017/144180) {Naier et al. (US 10,894,885) as citation}.
Regarding claims 27 and 29:  Naier et al. (US ‘885) discloses crosslinkable compositions [abstract], wherein Example 22 [Ex. 22; 25:45-26:20; Table 6] contains 1.5 g octadecylacrylate (324.54 g/mol; 4.62 mmol), 0.5 g butylacrylate (128.17 g/mol; 3.90 mmol), 0.2 g 3-(1H,1H,2H,2H perfluorooctyl)-1-vinyl-1H-imidazoliumchloride (476.03 g/mol; UV Stabilizer [12:52-13:4)]), 2 g 3-(1H,1H,2H,2H perfluorooctyl)-2-(1H,1H,2H,2H perfluorooctyl)thio-1-vinyl-1H-imidazoliumchloride (854.82 g/mol), 0.1 g hydroxyethylmethacrylate (130.14 g/mol; 0.77 mmol), 0.11 g N-(isobutoxymethyl)acrylamide (157.21 g/mol; 0.70 mmol), 0.15 g glycidylmethacrylate (142.15 g/mol; 1.06 mmol), 0.1 g genopolX080, 7.25 g diethyleneglycolmonobutylether, 43 g water, 0.2 g dodecanethiol (202.4 g/mol; 0.99 mmol) and 0.2 g 2,2-azobis(2-methylpropionamidine)-dihydrochloride [Ex. 22; 25:45-26:20; Table 6].  Naier et al. (US ‘885) discloses nanoparticles as an additive [9:53-64] in an amount of 0-40 wt% [10:22-46].
Naier et al. (US ‘885) does not specifically disclose Ex. 22 containing up to 40 wt% nanoparticles.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included up to 40 wt% nanoparticles based on the invention of Naier et al. (US ‘885), and would have been motivated to do so since Naier et al. (US ‘885) suggests that In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claim 28:  Naier et al. (US ‘885) discloses 73 g water and 7.25 g diethyleneglycolmonobutylether [Ex. 22; 25:45-26:20; Table 6]; corresponding to ~ 5.9 wt% antibacterial resin matrix.
Regarding claim 30:  The claimed effects and physical properties, i.e. antibacterial activity against S. aureus, would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (WO 2016/182444).  
Regarding claims 27 and 29:  Herrmann et al. (WO ‘444) discloses antimicrobial dental composite resins [abstract], wherein Herrmann et al. (WO ‘444) discloses QA_C12 [Ex. 1; pg. 18, ln. 15- pg. 19, ln. 12] and IM_C12 (imidazolium methacrylate; n = 12) [Ex. 1.3; pg. 20, ln. 12- pg. 22, ln. 2] as the PCC monomer.  Herrmann et al. (WO ‘444) discloses Example 6.2 [Ex. 6.2; pg. 29, ln. 26 - pg. 30, ln. 11] which prepares RhB labeled polymers by in situ co-polymerization of HEMA (2-hydroxyethylmethacrylate [§ 1.1]), RhB-MA (rhodamine B methacrylate [§ 6.1]) and IM_C12 (note: IM_C12 exchanged for QA_C12 as the PCC monomer; see MPEP 2131.02]) in the presence of RAFT reagents (CDTA chain transfer agent and AIBN {azobisisobutyronitrile} initiator [Ex. 2; pg. 21, ln. 5 - pg. 22, ln. 4]).  Herrmann et al. (WO ‘444) discloses stabilizers (BHT) [pg. 11, ln. 6-10] and about 0 to about 75 wt% fillers [pg. 11, ln. 11-18].
Note IM_C12 (imidazolium methacrylate; n = 12):

    PNG
    media_image1.png
    109
    224
    media_image1.png
    Greyscale
[Ex. 1.3; pg. 20, ln. 12- pg. 22, ln. 2].
Herrmann et al. (WO ‘444) does not specifically disclose Ex. 6.2 containing BHT and about 0 to about 75 wt% fillers.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included BHT and about 0 to about 75 wt% fillers based on the invention of Herrmann et al. (WO ‘444), and would have been motivated to do so since Herrmann et al. (WO ‘444) suggests that the composition can contain stabilizers (BHT) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claim 28:  Herrmann et al. (WO ‘444) discloses the composite contains about 0 to about 75 wt% fillers [pg. 11, ln. 11-18].
While Herrmann et al. (WO ‘444) does not disclose the antimicrobial matrix present in an amount of 0.5 to 10 wt% differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 30:  The claimed effects and physical properties, i.e. antibacterial activity against S. aureus, would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/555,453 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compositions substantially overlap in scope.  While Application No. 16/555,453 does not contain an initiator in claim, it would have been obvious to have included an initiator, as claim 2 contains an initiator.  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].


Allowable Subject Matter
Claim 23 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  While Jin (US 2017/0057933) discloses hydrolytically stable antimicrobial resins derived from 1,3,5-triacryloyl-heaxahydro-1,3,5-triazine (TAT) cyclic triacrylamides [abstract; 0011], wherein TAT is reacted with imidazole and the resulting imidazole adduct is reacted with bromododecane to afford the imidazolium salt [Ex. 5; 0039-0042; Schemes 3 and 6], the cyclic TAT monomer does not correspond to asymmetric polyacrylamide in Step (a) of claim 23.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767